         Case 1:20-cr-00052-DLC Document 328
                                         324 Filed 09/13/21 Page 1 of 2




                             QUIJANO, ENNIS & SIDERIS
                                     ATTORNEYS AT LAW
                                       305 BROADWAY
                                          7th FLOOR
                                  NEW YORK, NEW YORK 10007
                                   TELEPHONE: (212) 686-0666



                                                            September 13, 2021

Via ECF
The Honorable Denise Cote
United States District Judge, S.D.N.Y.
Daniel Patrick Moynihan U. S. Courthouse
500 Pearl Street
New York, New York 10007

                      Re: U.S. v. Derek Livingston, 20 Cr. 52 (DC)

Dear Judge Cote:

        Pursuant to the provisions of 18 U.S.C. §3553(a) and 18 U.S.C. §3661, we respectfully
offer the following Video Exhibits to aid the Court in imposing the appropriate sentence for our
client, Derek Livingston. These Exhibits will illustrate two of the most compelling
characteristics of Derek Livingston’s personal history for the Court to consider in determining a
just sentence. While lasting roughly six minutes, these Exhibits convey relevant information
more effectively and succinctly than lengthy written descriptions might do. Specifically, they
capture with charming accuracy (1) Mr. Livingston’s unique skill and remarkable success as a
talented circus performer with a respected community organization, as well as (2) his enduring
devotion to the well-being and healthy development of his little daughter.

The Video evidence we offer on our client’s behalf is:

Exhibit B1 (1:56 duration): News 12 piece on street co-naming celebration in Morrisania,
Bronx. It portrays: King Charles Unicycle members playing, Rev. Bill Minson speaking about
founder Jerry King and honoring King’s dream; and Vanessa Gibson, city councilmember,
speaking about the Troupe’s purpose and goal of helping people.

Exhibit B2 (3:27 duration): Video of King Charles Troupe performing at the Mall of the
Emirates in Dubai. Portrays: Mr. Livingston is wearing the blue number-19 jersey and riding a
unicycle from 0:00-0:06 0:58-1:10, 1:16-1:56; and wearing a blue number -10 jersey, turning a
jump rope from 0:08-0:30 and from 2:00 to 3:05.
          Case 1:20-cr-00052-DLC Document 328
                                          324 Filed 09/13/21 Page 2 of 2

 Honorable Denise L. Cote, U.S.D.J.
 September 13, 2021

 The following are offered Under Seal:

 Exhibit D1 (0:37 duration): Video of Mr. Livingston combing his daughter’s hair.

 Exhibit D2 (0:15 duration): Video of Mr. Livingston bouncing his daughter on his lap while
 teaching her to say “dada”.

 Exhibit D3 (0:16 duration): Video of Mr. Livingston holding and comforting his daughter while
 she is crying.



The Court declines to receive this video evidence
                                                        Respectfully submitted,
in connection with the sentence. The defendant
will be provided an opportunity to speak and            Anna N. Sideris
submit written materials in connection with his         Anna N. Sideris
sentence.                                               Peter Enrique Quijano
SO ORDERED
September 13, 2021




                                                    2
